DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: Typographical error. Changing "p-type-cladding layer" to "p-type cladding layer" (claim 17, line 2) is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (2008/0283819) in view of Forrest et al. (6,362069).
As for claim 10, Konno shows in Fig. 1B and related text a semiconductor optical device 100, comprising: 
a conductive support substrate 1 ([0142]); 
a metal bonding layer 2 provided on a surface of the conductive support substrate; 
a reflective metal layer 3 provided on the metal bonding layer; 
a dielectric layer 4 and a contact portion 5/6B that provided in parallel between the reflective metal layer and a semiconductor laminate 6A/7/8/9/10/11/12; and
the semiconductor laminate in which at least one of a plurality of III-V compound semiconductor layers is selected ([0066], lines 1-3; [0067]-[0072]), the semiconductor laminate being provided on the dielectric layer and the contact portion, wherein 
the reflective metal layer mainly contains Au ([0065], line 14), and
the contact portion includes an ohmic metal portion 5 on the reflective metal layer and a contact layer 6B formed of a III-V compound semiconductor on the ohmic metal portion ([0066], lines 4-5).
Konno does not disclose the semiconductor laminate in which at least one layer of the plurality of InGaAsP-based III-V compound semiconductor layers is selected from InAsP or InAsGaP; and reception or emission wavelengths of the semiconductor optical device are 1000 nm to 2200 nm in the near infrared region.
Forrest et al. show in Fig. 2F and related text the semiconductor laminate 30 in which at least one layer of the plurality of InGaAsP-based III-V compound semiconductor layers is selected from InAsP or InAsGaP (claim 8, line 3, Col. 3, lines 30-61); 
the conductive support substrate 48/50 is formed from a conductive Si substrate (claims 13-15); and 
reception or emission wavelengths of the semiconductor optical device are 1000 nm to 2200 nm in the near infrared region (Col. 1, lines 12-65; Col. 3, lines 51-52).
Konno and Forrest et al. are analogous art because they are directed to a semiconductor optical device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Konno with the specified feature(s) of Forrest et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the semiconductor laminate in which at least one layer of the plurality of InGaAsP-based III-V compound semiconductor layers being selected from InAsP or InAsGaP; the conductive support substrate being formed from a conductive Si substrate; reception or emission wavelengths of the semiconductor optical device are 1000 nm to 2200 nm in the near infrared region, as taught by Ferroest et al., in Konno's device, in order to ease integration of electronic applications, to reduce manufacturing costs, to obtain a device that operate relatively long wavelength.

As for claim 11, Konno and Forrest et al. disclosed substantially the entire claimed invention, as applied to claim 10 above, except a thickness of the conductive support substrate is in a range of 80 µm or more and less than 200 µm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness of the conductive support substrate being in a range of 80 µm or more and less than 200 µm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 12, the combined device shows the semiconductor laminate includes an n-type cladding layer 10, an active layer 9, and a p-type cladding layer 8 in this order (Konno: Fig. 1B).

As for claim 13, the combined device shows the semiconductor laminate has one of a double heterostructure and a multiple quantum-well structure (Konno: [0069]).

As for claim 14, the combined device shows the dielectric layer is formed of SiO2 (Konno: [0064]).

As for claim 15, the combined device shows in the contact portion, only the contact layer is formed of the III-V compound semiconductor (Konno: Fig. 1B; [0066], line 4-5).

As for claim 16, the combined device shows the dielectric layer is a single layer (Konno: Fig. 4; [0064]).

As for claim 17, the combined device shows the semiconductor laminate includes an n-type cladding layer 10, an active layer 9, a p-type cladding layer 8 and a p-type cap layer 6A, and the p-type cap layer has a thickness of 50 nm to 200 nm (Fig. 1B; [0066], lines 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811